Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 14, 2021 has been entered.

Status of Claims
Claims 1-4 are currently pending in this application. Amendments filed 03/26/2021 have further amended Claims 1 and 3-4.

Claim Objections
Claim 4 is objected to because of the following informality: Claim 4 recites 2 limitations that appears to be equivalent, therefore appropriate correction is required: 
“detect an abnormality in the machine tool by comparing, when the machine tool is determined not to be in the machining state, the position of the tool in relation to the work with the calculated interfering area” (lines 3-5) and
“detection of an abnormality in the machine tool is when the position of the tool in relation to the work, when the machine tool is determined not to be in the machining state, is in the calculated interfering area” (lines 6-8).

Response to Applicant’s Remarks
Applicant’s remarks filed 03/26/2021 have been fully considered and are rendered moot in view of the amended claims.  All prior rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as shown below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kiryu et al. (US 2013/0090755) in view of Yasugi et al. (US 2006/0142893).

With respect to claim 1, Kiryu teaches of an abnormality detection device (figs.1-3) of a machine tool (machine tool 100, fig.1) including a spindle (spindle 102, fig.1 and par.0018) that rotates a tool (tool 101) or a work (workpiece 1) and a feed axis that moves the tool or the work (drive motors 109 to 111 configured to move the main spindle 102 and the table 103 in such a manner as to move the tool 101 and the workpiece 1 relatively in X, Y, and Z axis directions, par.0020), the abnormality detection device (figs.1-3) comprising: 
a processor (control device 106, fig.2) configured to monitor machining load (determines a presence of a machining load, S10 of fig.3 and par.0031 and par.0008); 
determine that the machine tool is in a machining state when the monitored load is equal to or larger than a threshold (determines a presence of a machining load equal to or above a prescribed value, S10 of fig.3 and par.0031 and par.0008); 

calculate an interfering area in which the tool interferes with the work on the basis of the shape data of the work and the shape data of the tool (calculate machining reference value, S6 of fig.3, determine the assumed machining reference values when the actual position and orientation of the workpiece 1 on the table 103 aligned or misaligned, S7 of fig.3 and par.0029); and 
detect an abnormality in the machine tool by comparing, when the machine tool is determined to be in the machining state, a position of the tool in relation to the work with the calculated interfering area (detection of non-compliant position are checked based on at least two conditions: no machining load equal to or above prescribed value [if Yes, then the condition is interpreted to be in the machining state], and no interference occurs between the workpiece side and the tool side [if Yes, then the tool in relation to the work is not interfered based on prior condition of shape, position, and orientation of workpiece relatively to tool, S1-9 of fig.3], S10 and par.0031).
Kiryu teaches the method to determine the machine tool is in a machining state when the monitored load is equal to or larger than a threshold (Kiryu: determines a presence of a machining load equal to or above a prescribed value, par.0031) but nonetheless fails to explicitly state that the load is of at least one of the spindle and the feed axis.
However, it is known by Yasugi to teach determining that the machine tool is in a machining state when the monitored load of at least one of the spindle and the feed axis is equal to or larger than a threshold (Yasugi: detect loads exerted on a tool for machining workpiece, par.0010, such as detecting the load on the spindle motor, par.0033).


With respect to claim 2, Kiryu combined with Yasugi teaches wherein the load monitored is a load torque value applied to the spindle or the feed axis or a motor driving current value of the spindle or the feed axis (Yasugi: load torque on feed axis, motor driving current on feed axis, load torque acts on spindle motor and driving current on the spindle, par.0032-0033).  

With respect to claim 3, Kiryu combined with Yasugi teaches wherein the detection of an abnormality in the machine tool is when the position of the tool in relation to the work, when the machine tool is determined to be in the machining state, is not in the calculated interfering area (detection of non-compliant position are checked based on at least two conditions: no machining load equal to or above prescribed value [if Yes, then the condition is interpreted to be in the machining state], and no interference occurs between the workpiece side and the tool side [if No, then the tool in relation to the work is interfered based on prior condition of shape, position, and orientation of workpiece relatively to tool, S1-9 of fig.3], S10 and par.0031).  

With respect to claim 4, Kiryu combined with Yasugi teaches, wherein the processor is further configured to detect an abnormality in the machine tool by comparing, when the machine tool is determined not to be in the machining state, the position of the tool in relation to the work with the calculated interfering area, and the detection of an abnormality in the machine tool is when the position of the tool in relation to the work, when the machine tool is determined not to be in the machining state, is in the calculated interfering area (Kiryu: detection of non-compliant position are 

The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: Fujishima et al. (US 6,662,073), Hoshino (US 2018/0129190), and Boye (US 2018/0307200).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        April 20, 2021